     Case: 4:20-cv-00166-GHD-JMV Doc #: 47 Filed: 06/03/21 1 of 1 PageID #: 165




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

MYRON POLLARD                                                              PLAINTIFF

V.                                           CIVL ACTION NO. 4:20CV-166-GHD-JMV

COAHOMA COUNTY, MISSISSIPPI; ET AL.                                        DEFENDANTS

                                              AND

MYRON POLLARD                                                              PLAINTIFF

V.                                           CIVL ACTION NO. 4:20CV-176-GHD-JMV

CHARLES JONES, SHERIFF OF COAHOMA
COUNTY, STATE OF MISSISSIPPI IN HIS OFFICAL
CAPCITY; ET AL.                                                            DEFENDANTS

                                            ORDER

       Consistent with findings made during a hearing held on June 2, 2021, case management

order deadlines are amended, sua sponte, as follows:

       Discovery                             October 14, 2021
       Daubert and Dispositive Motions       November 8, 2021

       IT IS FURTHER ORDERED that fourteen (14) days prior to the expiration of the

discovery period, Plaintiff must supplement his pending motion [38] to set aside deemed

admissions, addressing therein—with respect to each request for admission at issue—the

requisite legal standard for doing so. Seven (7) days thereafter (one week prior to the discovery

deadline), Defendants must supplement their response in similar fashion.

       SO ORDERED this 3rd day of June, 2021.



                                                    /s/ Jane M. Virden
                                                    UNITED STATES MAGISTRATE JUDGE
